Citation Nr: 1004470	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-37 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
15, 2006, for the grant of service connection for carotid 
arteries and aorta arteriosclerotic disease.

2.  Entitlement to an effective date earlier than November 
15, 2006, for the grant of service connection for peripheral 
neuropathy of the right leg.

3.  Entitlement to an effective date earlier than November 
15, 2006, for the grant of service connection for peripheral 
neuropathy of the left leg.

4.  Entitlement to an effective date earlier than November 
15, 2006, for the grant of service connection for peripheral 
neuropathy of the left upper extremity.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder (neurodermatitis and prurigonodularis), to 
include as secondary to service-connected diabetes mellitus 
and/or due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The January 2007 rating decision on appeal granted service 
connection for carotid arteries and aorta arteriosclerotic 
disease, peripheral neuropathy of the right leg, peripheral 
neuropathy of the left leg, and peripheral neuropathy of the 
left upper extremity.  Each disability was rated as 10 
percent disabling, effective November 15, 2006.  The January 
2007 rating decision also continued the evaluation for 
diabetes mellitus at 10 percent, and reopened but denied on 
the merits the claim for entitlement to service connection 
for a skin condition (neurodermatitis and prurigonodularis).  
The Veteran appealed the effective dates assigned for the 
disabilities for which service connection was granted, as 
well as the denial of service connection for a skin 
condition.

The Board notes that in the January 2007 rating decision, 
the RO reopened and then denied the claim seeking service 
connection for a skin disability.  The Board has a legal 
duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  

The issue of entitlement to a skin disability 
(neurodermatitis and prurigonodularis), to include as due to 
service-connected diabetes mellitus and/or exposure to Agent 
Orange, on the merits, is addressed in the REMAND portion of 
the decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent, credible evidence shows that a claim of 
entitlement to service connection for carotid arteries and 
aorta arteriosclerotic disease was not received, but a claim 
of entitlement to a higher rating for diabetes mellitus was 
first received on November 15, 2006; the Veteran's carotid 
arteries and aorta arteriosclerotic disease developed prior 
to November 15, 2006.

2.  The competent, credible evidence shows that a claim of 
entitlement to service connection for peripheral neuropathy 
of the right leg was not received, but a claim of 
entitlement to a higher rating for diabetes mellitus was 
first received on November 15, 2006; the Veteran's 
peripheral neuropathy of the right leg developed prior to 
November 15, 2006.

3.  The competent, credible evidence shows that a claim of 
entitlement to service connection for peripheral neuropathy 
of the left leg was not received, but a claim of entitlement 
to a higher rating for diabetes mellitus was first received 
on November 15, 2006; the Veteran's peripheral neuropathy of 
the left leg developed prior to November 15, 2006.


4.  The competent, credible evidence shows that a claim of 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity was not received, but a claim of 
entitlement to a higher rating for diabetes mellitus was 
first received on November 15, 2006; the Veteran's 
peripheral neuropathy of the left upper extremity developed 
prior to November 15, 2006.

5.  Reopening of the claim for entitlement to service 
connection for a skin condition (neurodermatitis and 
prurigonodularis) was denied in an unappealed August 2004 
rating decision.

6.  The evidence received since the August 2004 rating 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record, relates to 
an unestablished fact necessary to substantiate the claim, 
and is sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date 
earlier than November 15, 2006 for the grant of service 
connection for carotid arteries and aorta arteriosclerotic 
disease have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.102, 3.155, 3.159, 3.400 (2009).

2.  The criteria for entitlement to an effective date 
earlier than November 15, 2006 for the grant of service 
connection for peripheral neuropathy of the right leg have 
not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 
3.159, 3.400 (2009).

3.  The criteria for entitlement to an effective date 
earlier than November 15, 2006 for the grant of service 
connection for peripheral neuropathy of the left leg have 
not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, , 
3.159, 3.400 (2009).

4.  The criteria for entitlement to an effective date 
earlier than November 15, 2006 for the grant of service 
connection for peripheral neuropathy of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.102, 3.155, 3.159, 3.400 (2009).

5.  The August 2004 rating decision that denied service 
connection for a skin condition (neurodermatitis and 
prurigonodularis) is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

6.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for a skin 
disability (neurodermatitis and prurigonodularis).  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific 
notice letter to the claimant that: (1) notifies him or her 
of the evidence and information necessary to reopen the 
claim (ie., describes what is meant by new and material 
evidence under either the old or new standard); (2) 
identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

Initially, the Board notes that because of the favorable 
determination with respect to whether new and material 
evidence has been submitted to reopen the service connection 
claim for a skin disability (neurodermatitis and 
prurigonodularis), and the need to remand for additional 
information with regard to the merits of the claim, no 
further discussion of VCAA compliance is needed with respect 
to that claim.  

With respect to the remaining issues, in a November 2006 
letter, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for entitlement to an increased rating for diabetes 
mellitus, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  The November 2006 notice letter also 
informed the Veteran as to disability ratings and effective 
dates.  

However, the Veteran is challenging the effective dates 
assigned following the initial grants of service connection.  
Service connection for carotid arteries an aorta 
arteriosclerotic disease, as well as for peripheral 
neuropathy of the legs and left upper extremity, was awarded 
in a November 2006 rating decision.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been 
more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has 
been satisfied.  

The Dingess holding was further clarified by a decision 
recently issued by the Court in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), in which the Court held, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements."  

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice 
has not been established.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records 
and examination reports, and private treatment records. 
 Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  

As discussed above, the Veteran was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Additionally, he 
testified before a Decision Review Officer at the RO in 
February 2008.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has 
done so.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

Governing Laws and Regulations for Earlier Effective Date 

The effective date of an award of service connection based 
on a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as best friend 
of a claimant who is not sui generis may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a) (2009).

Analysis

The Veteran claims that the effective date for the award of 
service connection for carotid arteries and aorta 
arteriosclerotic disease, as well as for peripheral 
neuropathy of the legs and left upper extremity, should be 
in 2002.  In his notice of disagreement, he specifically 
indicated that the effective date for each of these 
disabilities should be July 23, 2002, because that is when 
he feels he was diagnosed with these conditions.  At the 
Decision Review Officer hearing, the Veteran indicated that 
a July 2002 VA examination diagnosed him with these 
conditions.  Although, he admitted to not having received 
treatment for these conditions until several years later in 
2006.  

Historically, the Board notes that in a July 2002 rating 
decision, the RO granted service connection for diabetes 
mellitus due to herbicide exposure.  A 10 percent rating was 
assigned, effective July 9, 2001.  Thereafter, in a July 
2003 rating decision, the RO granted an earlier effective 
date of May 8, 2001 for service connection for diabetes 
mellitus.  Also in the July 2002 rating decision, the RO 
denied service connection for migraine and cluster 
headaches, as well for as a skin disability.  

An April 2002 VA treatment record notes negative 
cardiovascular examination and the neurological examination 
showed no gross motor or sensory deficit.  A May 2002 VA 
treatment record notes sensation in the medial right foot 
had decreased pinprick sensation.  A nerve conduction 
velocity was ordered to rule out neuropathy.  

June 2002 VA examination reports do not contain diagnoses of 
peripheral neuropathy or carotid arteries and aorta 
arteriosclerotic disease.  Neurological and cardiovascular 
examinations were noted to be normal at the June 2002 VA 
diabetes mellitus examination.

An August 2002 VA primary care follow up note indicates no 
complaints and diagnoses of only diabetes mellitus, smoker, 
hypertriglyceridemia, and degenerative joint disease.  
Cardiovascular examination was normal and neurologic 
examination showed no gross motor and sensory deficit.  

A November 2003 VA chest X-ray study was normal.  Aorta and 
pulmonary vessels were normal.  A September 2006 VA chest X-
ray study revealed atheromatous aorta.  An October 2006 
carotid duplex revealed moderate stenosis at both internal 
carotid arteries, worse on the right side, 50-69 percent.  

In November 2006, the Veteran filed a claim for entitlement 
to an increased rating for his diabetes mellitus.  At a 
December 2006 VA examination, the Veteran reported 
experiencing neurologic symptoms (numbness in the 
extremities, namely the left upper extremity and both legs) 
since 1998.  He reported taking no medication for this.  It 
was also noted that the Veteran had atherosclerotic vascular 
disease.  Based upon examination and diagnostic tests, the 
Veteran was diagnosed with carotid arteries and aorta 
atherosclerotic disease and bilateral peripheral neuropathy 
related to diabetes mellitus.  

In the January 2007 rating decision currently on appeal, the 
RO granted service connection for carotid arteries and aorta 
arteriosclerotic disease, peripheral neuropathy of the right 
leg, peripheral neuropathy of the left leg, and peripheral 
neuropathy of the left upper extremity.  Each disability was 
assigned a 10 percent rating, effective from November 15, 
2006, which was noted to be the date the claim for 
entitlement to an increased rating for diabetes mellitus was 
received by VA.  The Veteran received notice of this 
decision by letter dated in January 2007.

The Veteran filed a notice of disagreement in April 2007.  
The RO issued a statement of the case in July 2007 regarding 
entitlement to an earlier effective date for the grant of 
service connection for carotid arteries and aorta 
arteriosclerotic disease, peripheral neuropathy of the right 
leg, peripheral neuropathy of the left leg, and peripheral 
neuropathy of the left upper extremity.  The Veteran 
perfected his appeal by filing a timely VA Form 9.  

In his notice of disagreement, the Veteran submitted 
argument regarding his earlier effective date claim.  
Essentially, he argues that the effective date for service 
connection for each disability should be back to 2002.  He 
specifically indicated that the effective date should be 
July 23, 2002.  It appears that he feels that these 
conditions have been present at least as long as his 
diabetes mellitus has been present.

In considering the Veteran's claims of entitlement to 
earlier effective dates, the Board first notes that the 
Veteran does not contend, nor does the evidence show, that 
he submitted any claim for entitlement to service connection 
for carotid arteries and aorta arteriosclerotic disease or 
peripheral neuropathy within one year of his discharge from 
service in March 1968, or at any time prior to November 15, 
2006.  There is also no communication in the record that 
could be construed as an informal claim.  

Therefore, November 15, 2006 is deemed the date of receipt 
of the service connection claim for effective date purposes.  
However, that does not end the inquiry.  As noted above, the 
award of service connection is either the date of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110.  In this case, a September 2006 VA chest X-ray study 
revealed atheromatous aorta, and an October 2006 carotid 
duplex revealed moderate stenosis at both internal carotid 
arteries, worse on the right side, 50-69 percent.  The 
record also reflects that at the December 2006 VA 
examination, the Veteran complained of having neurologic 
symptoms since 1998 (although medical records dated 
subsequent to 1998 show normal neurologic findings and no 
neurologic complaints).  Additionally, the Veteran was noted 
to have decreased pinprick sensation in the right foot in 
May 2002.  However, peripheral neuropathy was not actually 
diagnosed until December 2006.  

Therefore, because the date of receipt of the claim 
(November 15, 2006) is later than the date entitlement 
arose, November 15, 2006 is the proper effective date for 
the grant of service connection for carotid arteries and 
aorta arteriosclerotic disease, peripheral neuropathy of the 
right leg, peripheral neuropathy of the left leg, and 
peripheral neuropathy of the left upper extremity.  The 
claims are therefore denied.

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Service connection for a skin disorder (neurodermatitis and 
prurigonodularis)was denied in a July 2002 rating decision.  
The Veteran received notice of this denial by letter dated 
in the same month.  He filed a timely notice of disagreement 
and a statement of the case was issued in July 2003.  He did 
not file a timely substantive appeal of the decision; 
therefore, it became final.  38 C.F.R. § 20.1103.

In May 2004, the Veteran submitted a statement indicating 
that he never received the July 2003 statement of the case.  
He requested that his appeal be reopened.  Considering this 
statement a claim to reopen, the RO issued a rating decision 
in August 2004, denying reopening of the claim.  The Veteran 
received notice of this denial by letter dated in the same 
month.  He did not appeal this decision; therefore, it 
became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the August 2004 denial 
included the service treatment records, VA treatment 
records, and VA examination reports, to include a June 2002 
VA skin examination report.  The June 2002 skin examination 
report notes that the Veteran had diagnoses of 
neurodermatitis and prurigo nodularis, which are secondary 
to a neuropsychiatry disorder like a neurosis.  The claim 
was denied on the basis that the service treatment records 
are negative for a skin condition, and there is no evidence 
of a current diagnosis of a skin disability which was 
related to active service.

The subsequently received evidence includes VA and private 
treatment records, to include a September 2006 private 
laboratory report which notes that the Veteran has multiple 
lesions on his arms, legs, and thorax, and that he was in 
contact with Agent Orange in Vietnam.  The Veteran's notice 
of disagreement and his testimony at the February 2008 
hearing before a Decision Review Officer indicate that he is 
claiming that his skin condition is due to Agent Orange 
exposure and/or his service-connected diabetes mellitus.  
This evidence is not cumulative or redundant and it relates 
to an unestablished fact necessary to substantiate the 
claim.  Therefore it is new and material, and reopening of 
the claim is in order.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

An effective date earlier than November 15, 2006, for the 
grant of service connection for carotid arteries and aorta 
arteriosclerotic disease is denied.  

An effective date earlier than November 15, 2006, for the 
grant of service connection for peripheral neuropathy of the 
right leg is denied.

An effective date earlier than November 15, 2006, for the 
grant of service connection for peripheral neuropathy of the 
left leg is denied.  

An effective date earlier than November 15, 2006, for the 
grant of service connection for peripheral neuropathy of the 
left upper extremity is denied.  

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement 
to service connection for skin disorder (neurodermatitis and 
prurigonodularis), to include as secondary to service-
connected diabetes mellitus and/or exposure to Agent Orange 
is granted.


REMAND

The Veteran claims that his skin disability is due to Agent 
Orange exposure.  In the alternative, he has indicated that 
his skin disability is due to his service-connected diabetes 
mellitus.  

With regard to the Veteran's claim for entitlement to 
service connection for skin disorder as due to Agent Orange 
exposure, the Board notes that the Veteran served in Vietnam 
for one year.  Therefore, exposure to Agent Orange is 
conceded.  

The record contains a September 2006 private laboratory 
report which notes that a skin biopsy was done, yielding a 
diagnosis of hyperkeratotic lesion, favor verruca plana.  
The laboratory report also indicates that the Veteran was in 
contact with Agent Orange in Vietnam.  

The Board notes that a VA examination or opinion is 
necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed 
disability or symptoms may be associated with the veteran's 
service or other service-connected disability, and (d) does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a skin 
disorder, but there is evidence of exposure to Agent Orange, 
and the Veteran is diagnosed with diabetes mellitus.  
Additionally, the above mentioned laboratory report 
references exposure to Agent Orange in the course of a 
biopsy of the Veteran's skin.  Therefore, the Board finds 
that a VA examination is warranted in order to determine the 
likely etiology of the Veteran's current skin disorder.

Finally, the Board notes that because the Veteran's claim is 
based upon exposure to Agent Orange or as secondary to the 
service-connected diabetes mellitus, a notice letter 
explaining the information and evidence required to 
substantiate such claims should be sent.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009), regarding 
secondary service connection claims, as 
well as claims based upon exposure to 
Agent Orange.  

2.  Schedule the Veteran for a VA skin 
examination to determine the nature and 
etiology of any current skin disability.  
The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for service 
connection.  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should provide a diagnosis for 
all current skin disorders.

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present skin disability as to whether it is 
at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service, to include exposure to Agent 
Orange therein.  

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not (ie., a 50 percent or better 
probability) that the skin disability is 
caused by or aggravated by (permanently 
worsened the underlying disorder beyond 
normal progression of the disorder) the 
service-connected diabetes mellitus.  If 
the examiner finds that the skin disability 
is aggravated by the service-connected 
diabetes mellitus, the examiner should 
quantify the degree of aggravation if 
possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, the AOJ should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


